DETAILED ACTION
1.   This office correspondence is a response to an interview held on February 11, 2021.  
1a. Status of claims:
             Claim 34 is amended.
             Claims 1-15 and 33 are canceled.
             Claims 16-32 and 34-36 are pending.

EXAMINER’S AMENDMENT

2.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
     Authorization for this examiner’s amendment was given in a telephonic communication with Stephanie R. Cristiano  Registration No. 70,405 on 02/11/2020.

The application has been amended as follows:  

Claims 1-15 (Cancelled).

Claim 16. (Previously Presented) A method, comprising: 
          causing display of mediated reality content by one or more first displays of a head- mounted viewing device, the one or more first displays being viewable through display optics of the head-mounted viewing device;
           identifying a further device with which a portion of the mediated reality content is to be shared; 
           determining one or more parameters of one or more second displays associated with the further device; 

         causing display in an area of the one or more first displays of the portion of the mediated reality content to be shared with the further device, the displayed portion reflecting the one or more parameters of the one or more second displays associated with the further device; and 
          causing the portion of the mediated reality content to be shared with the further device.  

Claim 17. (Previously Presented) The method as claimed in claim 16, wherein the head-mounted viewing device enables the mediated reality content to be viewed in a first person perspective mediated manner.  

Claim 18. (Previously Presented) The method as claimed in claim 16, wherein post processing is performed on the portion of the mediated reality content that is shared with the further device prior to causing the portion of the mediated reality content to be shared with the further device.  

Claim 19. (Previously Presented) The method as claimed in claim 16, wherein the one or more parameters characterize an orientation of the one or more second displays associated with the further device, and the portion of the mediated reality content that is to be shared with the further device is determined, at least in part, based on an orientation of the one or more second displays associated with the further device.    

Claim 20. (Previously Presented) The method as claimed in claim 16, wherein the determining the portion of the mediated reality content to be shared with the further device comprises determining an area on the one or more second displays.  

Claim 21. (Previously Presented) The method as claimed in claim 16, wherein the one or more parameters comprise a resolution of the one or more second displays associated with the further device, an aspect ratio of the one or more second display associated with the further device, a parameter relating to color reproduction of the one or more second displays associated with the 

Claim 22. (Previously Presented) The method as claimed in claim 16, further comprising: causing the portion of the mediated reality content to be demarcated prior to, during or after sharing the portion of the mediated reality content with the further device.  

Claim 23. (Previously Presented) The method as claimed in claim 16, wherein the determination of the mediated reality content to be shared with the further device is further based on a user selection made when viewing the mediated reality content displayed by the one or more first displays through the display optics of the head-mounted viewing device.  

Claim 24. (Previously Presented) The method as claimed in claim 23, wherein enabling the user of the head-mounted viewing device to select the portion of the mediated reality content to be 3 of 10 LEGALO2/40101734v1shared with the further device comprises enabling the user to zoom into the mediated reality content to perform a selection.  

Claim 25. (Previously Presented) The method as claimed in claim 16, further comprising: determining one or more parameters characterizing one or more second displays associated with another device; determining a further portion of the mediated reality content to be shared with the another device based on the determined one or more parameters causing the further portion of the mediated reality content to be shared with the another device.  

Claim 26. (Previously Presented) An apparatus comprising at least one processor and at least one memory, the memory comprising machine-readable instructions, that when executed cause the apparatus to:
            display mediated reality content by one or more first displays of a head-mounted device, the one or more first displays being viewable through display optics of the head- mounted viewing device;
             identify a further device with which a portion of the mediated reality content is to be shared; 

             determine a portion of the mediated reality content to be shared with the further device based at least in part on the one or more parameters of the second display associated with the further device; 
             cause display in an area of the one or more first displays of the portion of the mediated reality content to be shared with the further device, the displayed portion reflecting the one or more parameters of the one or more second displays associated with the further device; and 
           cause the portion of the mediated reality content to be shared with the further device.  

Claim 27. (Previously Presented) The apparatus of claim 26, wherein the head-mounted viewing device enables the mediated reality content to be viewed in a first person perspective mediated manner.  

Claim 28. (Previously Presented) The apparatus of claim 26, wherein post processing is performed on the portion of the mediated reality content that is shared with the further device prior to causing the portion of the mediated reality content to be shared with the further device.  

Claim 29. (Previously Presented) The apparatus of claim 26, wherein the one or more parameters characterize an orientation of the one or more second displays associated with the further device, and the portion of the mediated reality content that is to be shared with the further device is determined, at least in part, based on an orientation of the one or more second displays associated with the further device.    

Claim 30. (Previously Presented) The apparatus of claim 26, wherein the determining the portion of the mediated reality content to be shared with the further device comprises determining an area on the one or more second displays.   

Claim 31. (Previously Presented) The apparatus of claim 26, wherein the one or more parameters comprise a resolution of the one or more second displays associated with the further device, an aspect ratio of the display associated with the further device, a parameter relating to color 

Claim 32. (Previously Presented) The apparatus of claim 26, further caused to: cause the portion of the mediated reality content to be demarcated prior to, during or after sharing the portion of the mediated reality content with the further device.  

Claim 33. (Cancelled)  

Claim 34. (Currently amended) The apparatus of claim [33] 26, wherein the determination of the mediated reality content to be shared with the further device is further based on a user selection made when viewing the mediated reality content displayed by the one or more first displays through the display optics of the head-mounted viewing device, wherein ion  ing into the mediated reality content to perform a selection.            

Claim 35. (Previously Presented) At least one non-transitory computer readable medium comprising instructions that, when executed, perform: 
           display mediated reality content by one or more first displays of a head-mounted device, the one or more first displays being viewable through display optics of the head- mounted viewing device; 
          identify a further device with which a portion of the mediated reality content is to be shared; 
          determine one or more parameters of one or more second displays associated with the further device; 
          determine a portion of the mediated reality content to be shared with the further device based at least in part on the one or more parameters of the second display associated with the further device;

          cause the portion of the mediated reality content to be shared with the further device.  

Claim 36. (Previously Presented) The method as claimed in claim 16 further comprising: performing post-processing on the mediated reality content prior to being shared with the further device such that visual distortions are removed.
  
REASONS FOR ALLOWANCE

Claims 16-32 and 34-36 are allowed.

3. The following is an examiner's statement of reasons for allowance:
        The prior art of the record does not teach or further suggest the limitations of   “causing display of mediated reality content by one or more first displays of a head- mounted viewing device, the one or more first displays being viewable through display optics of the head-mounted viewing device; identifying a further device with which a portion of the mediated reality content is to be shared; determining one or more parameters of one or more second displays associated with the further device; determining a portion of the mediated reality content to be shared with the further device based at least in part on the one or more parameters of the second display associated with the further device; causing display in an area of the one or more first displays of the portion of the mediated reality content to be shared with the further device, the displayed portion reflecting the one or more parameters of the one or more second displays associated with the further device; and causing the portion of the mediated reality content to be shared with the further device,”  as recited in Applicant's claims 16-32 and 34-36.  Claims 16-32 and 34-36 of the instant application are allowed over said prior art of record.        

 4. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for

 


CORRESPONDANCE INFORMATION

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/MARIEGEORGES A HENRY/Examiner, Art Unit 2455    
 
/DAVID R LAZARO/Primary Examiner, Art Unit 2455